*?OPINION.
St. Paul. Judge.
Phis Is a proceeding to oompell the Respondent, a private oorporation, to reoognise the Relator as a member of Its Board of Blreotors. Ikon a Judgment against It, the Respondent appeals*
Relator was one of respondent's dlreotors, but In a moment of irritation at not being otyoeen to some offioe, he wrote out and tendered his resignation to the full board, then in session. She resignation was not aooopted or aoted upon, but a oonnlttei was appointed-to oall upon relator and ask him to reoonsider it* Phis, at first, he refused to do, but afterwards and on the very day the board met to oonslder gis resignation,- he reoonsldered his aotlon and notified the hoard that he desired to withdraw 11* But the board deollned to allow the withdrawal; and thereupon aooopted the resignation notwithstanding the notloe of its withdrawel¡ and then "by aoolamatlon" invited relator to beoome again a oandidate to suooeed himself.
It is olear from the above that the forties to this lltigetion are, or were, at oross purposes with eaoh other simply as to the route by whloh the relator should return to the offioe whioh he olalms.
But we take the oase as we find it. Relator olalms that he had a right to withdraw his resignation before it was aooopted and aoted upon; and respondent olalms that the resignation beosme effeotlve as soon as delivered, and needed no aooeptanoe to malee it do; so that respondent now refuses to reoognise relator as one of its dlreotors, and henoe this suit.
Z^ We take it as elementary that sinoe tho adoption of the Phlrteenth Amendment to the Constitution of the United States, no person within their Jurisdlotlon oan be oompelled to render Involuntary personal servios of any kind except as a punishment for orlme.
It is therefore olsar that a person who shooses to resign or ley down an offioe of any kind osnnot be oompelled to keep it by *233any refusal of some.other peraon to aooept hla resignation thereof; and we shall therefore waste no time on that phase of the case.
But that is not the question. She question is whether a resignation heoomes so far effective by mere delivery that it or whether cannot thereafter be withdrawn; a resignation once tendered may be withdrawn before it is accepted'or aoted upon*
We find a long line of decisions holding, quite properly, that a resignation need not be accepted formally , and any acceptance thereof however informal, or any aotlon thereon whatever, suffices to make the resignation effective.
We may endorse this unqualifiedly.
But there are only two cases reported whioh hold that a resignation once delivered cannot be withdrawn even before its acceptance or before any action has been taken thereon.
One of these cases is from Alabama send one from Indiana, Viz;
State ex rel Williams vs Fitts, 49 Ala. 402
State ex rel Lockhart vs Hauss, 43 Ind. 105
Both of these cases were oalled to the attention of the Supreme Court of the United States in the case of Edwards vs United States, 103 U. S. 473, But that august tribunal refused to follow them, and declared that in the absenoe of decisions to the same effect in another jurisdiction, they would in a case from that other jurisdiction follow the general law which required that a resignation to become effective must either be accepted or otherwise aoted upon.
We ourselves will do likewise. It is a matter of common knowledge that such is the general understanding among all classes of people. Beslgnations are tendered daily and withdrawn before acceptance, either with or without persuasion; and it is uniformly considered that a resignation tendered and withdrawn is as if it had never been tendered at all. Indeed the faots in this very case, as recited above, show that the directors of the respondent corporation themselves so considered; for they appointed a com* mittao to persuade relator to reconsider his resignation.
*234new Orleans, la, June 4th, 1918.
We ourselves decline to become pioneers in upsetting in this State, a praotioe and an understanding so consonant with common sense, and thereby throwing confusion and doubt over the standing end-authority of Soores, perhaps hundreds, holding office both publlo and private under these precise conditions*
It is said that the Supreme Court of the United States has in a later case, Briggs vs Spaulding, 141 U. S. 132, decided, that a resignation becomes effective on delivery and without need of acceptance*
We do not read the case that way; the court held simply that no formal acceptance was necessary;' but it found as a fact that the resignation was orally tendered and orally aooppted, the resignation being that of a director .in a national Bank who had resigned orally upon disposing of his stock thus disqualifying himself to sit longer as a director.
We think the judgment appealed from is correct and should be affirmed.
Judgment Affirmed,